DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a composition, classified in B01J 29/044.
II. Claims 23-25, drawn to a method, classified in G01J 21/3563.
III. Claim 26, drawn to a method, classified in B01J 2229/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related to a copper-containing molecular sieve. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed involves a product and then the method includes a method of determining a feature of the composition.  These inventions do not overlap in scope and are not obvious variants because a method of determining a quality of a composition is not related to the composition of invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product described can be made by another means, such as using other analyzers to determine the Cu2+ and Cu(OH)+1 concentrations.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not require first developing a process for preparing a first composition comprising a copper-containing molecular sieve.  The subcombination has separate utility such as it can be used to manufacture Cu-containing zeolites instead of just analyzing them.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Anthony Hartman on 4/23/22 a provisional election was made with traverse to prosecute the invention of group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 12/7/21, with respect to the latest rejection in parent application: 16/495574 have been fully considered and are persuasive. 

Additionally, the rejection dated 4/10/20 rejected the claims based on the Luo, Jinyong reference: “Impact of Accelerated Hydrothermal Aging.  . . “ (attached).  Fig. 9a describes peaks at 900 and 950 cm-1 corresponding to Cu species (see pg. 1185, col. 1).  The integrated peak at about the 950 cm-1 region and the integrated peak at about the 900 cm-1 (see Fig. 9a).  However, the analyzed material is aged and not in the fresh state as required in the claim. 

References Made of Record
	The following additional references from the examiner’s search are made of record:
Jangjou, Yasser “Sulfur Poisoning of Small Pore Cu-Exchanged CHA. . “.  This reference describes use of a DRIFT analysis system used to analyze Cu in a zeolite (see section 4.3.5, pg. 75).  DRIFTS spectra show the features shown in Fig. 5.5, but the analysis is performed in the presence of SO2 and sulfur (see section 5.3.3.2).
The reference does not describe the features in the fresh state however.

Allowable Subject Matter
Claims 1-22 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Luo, Jinyong, “Impact of Accelerated Hydrothermal Aging.  . . “  describes a Cu-SSZ-13 material (abstract) and analyzed in Fig. 9a.  The figure shows peaks at 900 and 950 cm-1 corresponding to Cu species (see pg. 1185, col. 1).  The integrated peak at about the 950 cm-1 region and the integrated peak at about the 900 cm-1 (see Fig. 9a).  However, the analyzed material is aged and not in the fresh state as required in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 2, 2022.